UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8018


KORELL BATTLE, a/k/a Korell Robert Floyd Battle,

                  Plaintiff - Appellant,

             v.

WILLIE EAGLETON, Warden, Evans Correctional Institution;
SHARRON PATTERSON; ANTHONY RIDGES, Counsel Substitute,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:07-cv-01841-GRA)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Korell Battle, Appellant Pro Se.  William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Korell    Battle       appeals   the   district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.    § 1983   (2000)    complaint.       We   have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                      Battle

v. Eagleton, No. 8:07-cv-01841-GRA (D.S.C. July 28, 2008).                        We

dispense      with     oral   argument     because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2